Citation Nr: 1634051	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and chondrocalcinosis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in July 2016.  A transcript of his hearing has been associated with the record.

The Board notes that a March 2016 rating decision denied increased evaluations for posttraumatic stress disorder and right ear hearing loss, reopened and denied claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and declined to reopen a claim of entitlement to service connection for left ear hearing loss.  The Veteran submitted a notice of disagreement in March 2016 with respect to the Agency or Original Jurisdiction's (AOJ) decisions regarding the claimed left ear hearing loss and peripheral neuropathy.  The AOJ responded to this notice of disagreement.  As such, this differs from the situation in Manlincon v. West, 12 Vet. App. 238   (1999), where VA had not acknowledged a notice of disagreement.  As the RO has acknowledged receipt of the Veteran's notice of disagreement in this case and currently has jurisdiction over those claims, Manlincon v. West is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right and left knee disabilities.  During his July 2016 hearing, he testified that he experienced symptoms during service and in the years following his separation from service.  He also stated that he sought treatment for his knees at the Salem VA Medical Center (VAMC) in approximately 1972.  There is no indication in the record that the Veteran previously reported such treatment through VA.  As the Veteran's testimony suggests that there is evidence of treatment or reports of knee problems dating to 1972, any records pertaining to this reported VA treatment must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Salem VAMC produce any records pertaining to the Veteran for the period from his discharge from service in December 1968 to January 1999.  All efforts to secure such records should be documented in the claims file.  

2.  If and only if the VA records identified by the Veteran are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right and left knee disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should provide an opinion with respect to whether it is at least as likely as not that any current knee disability is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any current knee disability.  

3.  Review the record to ensure that all necessary development has been properly accomplished.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




